Citation Nr: 1001272	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI) (previously claimed separately 
as a brain concussion with secondary memory loss and 
seizures).  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy from 
October 1955 to August 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas.  

The Board notes that the RO developed the Veteran's claim for 
service connection for a brain concussion and service 
connection for memory loss and seizures secondary to a brain 
concussion, as two separate claims.  However, the Veteran's 
representative has asserted that these claims should be 
recharacterized as one claim; service connection for 
residuals of a traumatic brain injury.  The Board agrees, and 
the issue has been recharacterized as stated on the title 
page.  

In the September 2006 rating decision, the RO denied the 
Veteran's claims for gasoline burns to the eyes and 
entitlement to a total disability based on individual 
unemployability (TDIU).  The Veteran did not perfect an 
appeal as to these issues by filing a VA Form 9 or similar 
document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  As such, these issues are not before the Board and will 
be discussed no further.  

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in November 2008.  In an October 
2008 letter, the Veteran asserted that he no longer wished to 
participate in a VA hearing.  He has not since requested that 
the hearing be rescheduled.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

1.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI) (previously claimed separately 
as a brain concussion with secondary memory loss and 
seizures)  

The Veteran contends that he sustained a traumatic brain 
injury as a result of a motor vehicle accident during his 
active service.  His service treatment records demonstrate 
that in April 1957 he was treated for a head injury, with 
concussion, resulting from a traffic accident in which the 
Veteran was a passenger in a Navy van which hit a pole.  
After the accident, the Veteran was hospitalized, where it 
was reported that he was somewhat lethargic and responding 
poorly.  The Veteran was released from the hospital to full 
duty three days after the accident.  The remainder of the 
Veteran's service treatment records, to include his August 
1959 separation examination are negative for further 
complaints related to the head injury sustained in the April 
1957 accident.  However, in June 1960, the Veteran applied 
for 60 days of active duty with the United States Navy 
Reserve, and was found not physically qualified for duty due 
to dizziness and fainting spells associated with an organic 
disease of the central nervous system.  The June 1960 report 
does not reference the Veteran's April 1957 motor vehicle 
accident and resulting head injury.  

In July 2004, the Veteran reported that he had been diagnosed 
with Creutzfeldt - Jakob disease (mad cow disease) in either 
1988 or 1989.  A CAT scan revealed evidence of an old 
ischemic stroke, possibly in 1994.  The Veteran complained of 
a history of "vague neurological problems", to include a 
chronic gait disorder with ataxia, chronic seizures and 
memory loss.  He attributes those symptoms to the head injury 
sustained in service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

VA regulations regarding the handling of traumatic brain 
injury claims were revised in September 2008.  38 CFR § 
4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In 
October 2008 VA also revised the traumatic brain injury 
examination guidelines.  

In light of the recharacterization of the issue on appeal and 
the evidence of an in-service head injury, a VA TBI 
examination is necessary in order to fairly decide the 
Veteran's claim.  38 C.F.R. § 3.327; Fast Letter 08-34; Fast 
Letter 08-36; Training Letter 09-01; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

2.  Entitlement to service connection for bilateral hearing 
loss disability  

3.  Entitlement to service connection for bilateral tinnitus  

With regard to the Veteran's hearing disorders, the Board 
observes that the Veteran has reported acoustic trauma in 
service while working on and around aircraft.  Although the 
Veteran's service treatment records do not contain any 
documentation as to noise exposure, the Veteran is competent 
to describe the nature and extent of his in-service noise 
exposure and such is consistent with his military training 
with aircraft engines and fuel systems, as noted on his DD-
214.  See 38 C.F.R. § 3.159(a)(2); see, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  

Additionally, in a VA outpatient treatment record dated July 
27, 2004, the Veteran reported that he had been experiencing 
ringing in his left ear "for years".  Tinnitus is a 
disorder readily observable by laypersons and medical 
expertise is not required to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Given these 
circumstances, the Board determines that a remand is required 
so that the Veteran may be scheduled for a VA audiological 
examination to determine the nature and etiology of his 
bilateral hearing loss and bilateral tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI 
examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service in April 1957.  The 
claims file must be reviewed by the 
examiner and the report should note that 
review.  The current Compensation and 
Pension Examination TBI Examination 
Guidelines must be followed.  All 
indicated tests must be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to identify all 
residual symptoms (including all 
subjective complaints) that are determined 
to be related to the April 1957 in-service 
head injury.  The examiner should also 
opine as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the claimed impairment, 
including, but not limited to, headaches, 
chronic gait disorder with ataxia, chronic 
seizures and memory loss, are related to 
the head injury in service.  The 
examiner's attention is directed to the 
service treatment records, post-service 
medical records and the arguments by the 
Veteran and his representative.  A 
complete rationale for all conclusions 
must be included in the report provided.

2.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of his 
claimed bilateral hearing loss and 
bilateral tinnitus.  The examiner is 
requested to identify auditory thresholds, 
in decibels, at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  A Maryland 
CNC Test should also be administered to 
determine speech recognition scores.  The 
claims file should be forwarded to the 
examiner for review, and the report should 
reflect that such review occurred.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  If it is determined that the 
Veteran has tinnitus or hearing loss in 
either ear, for VA purposes under 
38 C.F.R. § 3.385, the examiner should 
answer the following questions:  

(a)  Is it at least as likely as not (50% 
or greater probability) that the Veteran's 
hearing loss is a result of his military 
service?

(b)  Is it at least as likely as not (50% 
or greater probability) that the Veteran's 
tinnitus is a result of his military 
service?

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced 
should be clearly stated.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner should so 
state, and provide a rationale for that 
conclusion.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The Board notes that the Veteran has failed to appear 
for two prior VA examinations and cancelled a third.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



